Golden, J.
Application, pursuant to subdivision 5 of section 50-e of the General Municipal Law, for leave to serve a notice of claim upon the Town of Babylon and the Superintendent of Highways thereof — the statutory time to do so having expired. The petitioner, a widow sixty-five years of age, sustained serious injuries as a result of a fall on December 22, 1948, in front of a store in Wyandanch, town of Babylon, Suffolk County, Hew York. For the most part, she lives alone in a small cottage on a dirt road, a considerable distance from the hamlet of Wyandanch. She consulted an attorney two weeks after the expiration of the statutory period for filing a notice of claim and signed the papers upon which this application is presented thirty-seven days after such expiration date.
Her attorney states in Ms affidavit that he negotiated the road upon wMch petitioner’s cottage is situated by car on a sunny clear day in March, 1949, and even then found the road almost impassable since it contained many ruts caused by snow, ice and rain. How much more so must it have been impassable for the petitioner, an elderly woman suffering from an impacted transverse fracture of the radius of the forearm, one-half to one-quarter inch from the distal end, as well as a fracture of the styloid process of the right ulna, for the sixty-day period follow*68ing the accident on December 22,1948, the period of deep winter, in a lonely rural community.
This court is of the opinion that it is justified, under the circumstances here presented, to exercise its discretion to grant the application herein.
Application granted. Submit order.